UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-QSB þ QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2007 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-50842 Earth Biofuels, Inc. (Exact name of small business issuer specified in its charter) Delaware 71-0915825 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3001 Knox Street, Suite403 Dallas, TX75205 (Address of principal executive offices) (214)389-9800 (Issuer’s telephone number) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of November 20, 2007, there were 250,720,619 shares of the registrant’s common stock outstanding. Transitional Small Business Disclosure Format (check one):YesoNoþ 1 EARTH BIOFUELS, INC. FORM10-QSBA QUARTERLY REPORT PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 (unaudited) 3 Consolidated Statements of Operations for the Three and Nine Month Periods Ended September 30, 2007 and 2006 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the Nine Month period ended September 30, 2007 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Month Periods Ended September 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Equity Securities and Use of Proceeds 29 Item 3. Defaults upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signatures 34 Certification of Chief Executive Officer Certification of Chief Financial Officer Certification of Chief Executive Officer Certification of Chief Financial Officer 2 PARTI FINANCIAL INFORMATION Item1. EARTH BIOFUELS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ($ in thousands except share amounts) September30, 2007 December 31, 2006 Current Assets Cash and cash equivalents $63 $ 291 Investments in equity securities 35 285 Trade accounts receivable, net of allowances totaling $30 and $109 2,071 3,019 Inventory, finished goods 667 785 Prepaid expenses and other current assets 2,546 1,471 Notes receivable from related parties 2,000 857 Total Current Assets 7,382 6,708 Property, Plant and equipment, net of accumulated depreciation of $10,068 and $7,854 26,824 27,015 Investments and advances 11,641 40,860 Investment— related party 30 100 Notes receivable from related parties 11,709 5,824 Deferred financing fees 2,154 2,445 Goodwill and intangibles, net of impairment of $10,938 and $0 in 2007 and 2006, respectively 27,177 30,032 Prepaid and other long term assets 275 747 Total Assets $87,192 $113,731 Current Liabilities Accounts payable $9,416 $ 8,064 Accrued interest payable 48,151 11,944 Payables to related parties 555 6,826 Demand Notes 390 250 Line of Credit 1,274 5,679 Short term convertible promissory notes, net of discount of $31,530 and $39,633 22,070 13,967 Term debt facilities 24,000 — Income taxes payable 1,818 1,818 Total Current Liabilities and Total Liabilities 107,674 48,548 Commitments and contingencies Stockholders’ Equity Preferred stock, $.001par value, 15,000,000shares authorized, 0shares issued and outstanding — — Common stock, $.001par value, 400,000,000shares authorized, 252,698,785 and 233,047,225 shares issued and outstanding 252 233 Additional paid-in capital 153,930 145,555 Other comprehensive income — (570) Treasury stock at cost (279,200 shares) — (463) Accumulated deficit (174,664) (79,572) Total Stockholders’ Equity (20,482) 65,183 Total Liabilities and Stockholders’ Equity $87,192 $113,731 See accompanying notes to consolidated financial statements 3 EARTH BIOFUELS, INC. Statements of Operations (Unaudited) ($ in Thousands Except Per Share Amounts) ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, 2007 2006 2007 2006 (Restated) (Restated) Sales revenue $6,524 $16,601 $19,911 $34,224 Cost of sales (exclusive of items shown separately below) 4,622 16,104 16,708 33,507 Gross profit 1,902 497 3,203 717 Compensation ,(including share based compensation) 984 26,297 7,505 39,406 Other selling, general and administrative 1,877 5,873 8,695 13,005 Depreciation and amortization 784 638 2,979 1,391 Loss on sale of fixed assets 13 — 134 — Impairment losses — — 10,938 — Net loss from operations (1,756) (32,311) (27,048) (53,085) Other income (expense) Interest income 405 33 610 171 Interest expense (27,273) (6,851) (51,708) (9,982) Loss on equity investments (6,615) — (15,479) — Gain/Loss on Derivatives — 22,805 — 22,404 Realized losses on trading securities (402) (402) Other income (expenses) 10 1,042 (396) 970 Total other income (expense) (33,473) 16,627 (66,973) 13,161 Net loss (35,229) (15,684) (94,021) (39,924) Other Comprehensive expense Realized losses on available for salesecurities (220) — (1,071) — Total Comprehensive loss $(35,449) $(15,684) $(95,092) $(39,924) Net loss per common share Basic and diluted net loss $(0.14) $(0.09) $(0.38) $(0.22) Weighted average shares 252,699 183,701 252,699 183,701 See accompanying notes to consolidated financial statements 4 EARTH BIOFUELS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Nine Months Period Ended September30, 2007 (Unaudited) ($ in Thousands Except Per Share Amounts) Common Stock Shares Common Stock at Par Additional Paid in Capital Other Comprehensive Income (Loss) Treasury Stock Accumulated Deficit Totals Balance 12/31/06 (restated) 233,047 $233 $145,555 $(570) $(463) $(79,572) $65,183 Shares issued for cash 7,872 8 1,522 — — — 1,530 Shares issued for services 6,532 6 3,909 — — — 3,915 Shares issued for exercise of warrants 250 1 — 1 Shares issued for related party payables 8,219 8 1,802 — — — 1,810 Unrealized loss on marketable securities — — — (127) — — (127) Realized losses — — — 697 — — 697 Treasury Stock 279 — — — 463 — 463 Shares issued to escrow 2,500 2 — 2 Forfeiture of shares (6,000) (6) — (6) Net Changes in discounts on convertible debt and long term debt issued with warrants — — 1,142 — — — 1,142 Net loss — (95,092) (95,092) Balance September 30, 2007 252,699 $252 $153,930 $— $— $ (174,664) $ (20,482) See accompanying notes to consolidated financial statements 5 EARTH BIOFUELS, INC CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Month Periods Ended September30, 2007 and 2006 (Unaudited) ($ in Thousands Except Per Share Amounts) NineMonthsEndedSeptember30, 2007 2006 Cash Flows from Operating Activities: (Restated) Total Comprehensive loss $(95,092) $(39,924) Loss on sales of fixed assets 121 — Losses on equity securities 1,071 402 Depreciation 2,232 1,391 Amortization of debt issuance costs 788 173 Impairment ofinvestments 15,479 — Goodwill impairment 10,938 — Gain on derivatives — (22,404) Share-based compensation expense 3,915 36,631 Debt discount amortization 8,199 6,500 Changes in assets and liabilities: Decrease (increase) in: Trade accounts receivable 948 (3,490) Inventory 118 (102) Prepaid expenses & other current assets (1,908) (2074) Related party advances — 6,009 Notes receivable, current — (3,764) Other Assets — (118) Increase (decrease) in: Accounts payable and accrued expenses 1,352 1,482 Accrued interestpayable 36,206 — Other liabilities (1) 571 Net cash provided by (used in) operating activities (15,634) (18,717) Cash Flows From Investing Activities: Cash paid for investments (252) (1,354) Repayments to related parties (2,147) — Cash paid for advances on investments (5,346) (25,945) Repayments from investments and advances 3,250 — Cash paid for purchases of fixed assets (2,237) (6,813) Net cash used in investing activities (6,732) (34,112) Cash Flows From Financing Activities: Proceeds from issuance of common stock 1,530 1,074 Proceeds from term debt facilities and line of credit 30,036 74,900 Repayments of long term debt and line of credit (9,405) (24,584) Proceeds from sale of treasury stock 463 — Cash paid for debt issuance cost (486) (3,452) Net cash provided by financing activities 22,138 47,938 Net increase (decrease) in cash (228) (4,891) Cash and cash equivalents Beginning of period 291 5,070 End of period $63 $179 Supplemental Cash Flow Disclosures: Cash paid for income taxes $— $— Cash paid for interest $6,183 $1,171 See accompanying notes to consolidated financial statements 6 EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE1— BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Earth Biofuels, Inc. (“Earth” or “the Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in Earth’s Annual Report filed with the SEC on Form10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for fiscal 2006 as reported elsewhere in this Form10-QSB have been omitted. Tax Credits — Earth files federal excise tax returns each quarter, claiming refundable biodiesel mixture tax credits. There were no credits for the nine months and three months ended September 30 2007, respectively.There were no refundable tax credits received as of September 30, 2007.These credits are accounted for on a gross basis and included as part of sales revenues when earned. Marketable Securities — In accordance with SFASNo.115, “Accounting for Certain Investments in Debt and Equity Securities”, securities are marked to market with gains and losses being reflected as unrealized for “available for sale” securities, and realized gains or losses for “trading securities”. At September 30, 2007 the market value of investments in equity securities was approximately $36,000. The change in fair value during the period has been determined to be other than temporary based on the deteriorations in the credit ratings of the investee, and the related losses on the investment totaling $1,071,000 is included in earnings as of September 30, 2007. NOTE2— GOING CONCERN Earth has incurred significant losses from operations and as of September30, 2007, has limited financial resources. These factors raise substantial doubt about our ability to continue as a going concern. During the nine months ended September30, 2007 the Company received net proceeds of $30million from the issuance of credit facilities. We used the net proceeds in concert with other funds, to continue to execute our business plan and to finance the working capital needs of its Bio-diesel and LNG operations. Earth has implemented cost saving measures, primarily in its Bio-diesel operations, by implementing cost controls designed to reduce unnecessary expenditures and operate production activities within the current economic constraints with which Earth currently operates. Earth will take additional cost savings measures, if necessary, to enhance its liquidity position. Earths’ management is attempting to seek strategic alternatives, including the pursuit of additional investors for strategic acquisitions or a merger with other businesses. Management intends to complete construction of the underlying investment projects through partnerships with other interested investors, so to provide the additional capital needed to grow and enhance its alternative fuel production and distribution operations. The accompanying financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. On November 14, 2007, Earth Biofuels, Inc. (the “Company”) negotiated and executed a settlement agreement (the “Agreement”) with the group of creditors who had petitioned for an involuntary bankruptcy against the company on July 11 of this year.The Agreement requires the creditors to dismiss their petition of bankruptcy. Under the terms of the Agreement, the Company will grant certain security interests to the creditors and will execute a restructuring plan within 120 days. 7 NOTE3— RESTATEMENTS Earth entered into a share exchange agreement with the shareholders of Apollo LNG, (the LNG Business on November22, 2006. Under the Agreement, Earth acquired from the shareholders all of the issued and outstanding shares of the LNG Business (the “LNG Shares”). Earth agreed to issue 18,844,222shares of its common stock as consideration for the LNG Shares. The LNG Business had been previously acquired by Apollo on December7, 2005. Under the guidance in Statement of Financial Accounting Standards (SFAS) No.141 transactions between companies under common control are to be accounted for at the historical cost basis. The transaction between Earth and the LNG business was a transaction between entities under common ownership and therefore recorded no adjustment for the fair value of the assets acquired. Earth follows the guidance included in Accounting Principles Board Opinion 16 by applying the pooling method in accounting for this acquisition. In accordance with SFAS141 the prior year’s information has been restated to furnish comparative information. NOTE4— INVESTMENTS, ADVANCES AND NOTESRECEIVABLE FROM RELATED PARTIES Amounts representing the Company’s percentage interest in the underlying net assets of other significant subsidiaries, and less-than-majority-owned companies in which a significant ownership percentage interest is held, are included in “Investments and advances”. There were minimal related operations during the three months ended September 30, 2007 and as such the Company’s share of the net income of these companies is $0 in the consolidated statement of income. Evidence of loss in value that might indicate impairment of investments in companies accounted for on the equity method is assessed to determine if such evidence represents a loss in value of the Company’s investment that is other than temporary. Examples of key indicators include a history of operating losses, negative earnings and cash flow outlook, and the financial condition and prospects for the investee’s business segment or geographic region. If evidence of an other than temporary loss in fair value below carrying amount is determined, impairment is recognized. In the absence of market prices for the investment, discounted cash flows are used to assess fair value. Investments and advances consist of the following entities and amounts as of and for the three and nine month periods ended September30, 2007: Description Method of Accounting Investment ($ in 000’s) Advances($ in 000’s) Total ($ in 000’s) Investments Truckers Corner Equity $1,120 $5,256 $6,376 American Earth Equity — — — Letters of Intent Systems Management Solutions, Inc. Cost — — — Vertex Processing, LP Cost — — — Biodiesel Investment Group and Bunge North America Cost 4,976 — 4,976 Earth Ethanol and LiquafactionCorporation Cost — — — Earth Ethanol and HPS Development, L.L.C. Cost — — — Cordele Industrial Cost — 10 10 Dineh-bi-Keya Cost — 279 279 DFI-Albemarle Bio-Refinery,Inc., Cost — — — Total $6,096 $5,545 $11,641 Investments Truckers Corner -50% interest in retail facility located in Hillsboro, TX for Bio-diesel distribution.Increased investment ownershipto 50% during the second quarter of 2007 with additional advances of $726,000 during the three months ended September 30, 2007. This project is currently 86% complete. 8 American Earth Fuels Company — 51% interest (proposed) in this start up entity located in Dallas, TX created to pursue acquisitions of retail sites for Bio-diesel distribution.During 2006, the Company put down on deposit $250,000 related to a potential contract to purchase certain retail locations in Texas. In addition, advances totaling $77k had been made. Subsequent to year-end, this deposit was forfeited and the advances were written off due to the business decision to disband operations related to the retail locations. During 2007 the company was dissolved. Advances on Letters of Intent Systems Management Solutions, Inc. (“SMS”) Advance on letter of intent for this bio-diesel production facility in SanAntonio, TX - Investment deemed impaired for $22k plusnote receivable $788,000. Earth is pursuing its security interests underlying the investment. Vertex Processing, LP Bio-diesel production facility inHouston, TX - On May2, 2006, Earth entered into a letter of intent with Vertex Energy, L.P., which contemplated a joint venture in which a newly created company would own and operate a biodiesel production facility on the Houston Ship Channel in Houston, Texas. As contemplated by the letter of intent, Vertex Energy would acquire a 49% interest in the newly created company in exchange for contributing to the new operating company real property and improvements, including an existing chemical processing facility. Earth would acquire a 51% interest in the operating company in exchange for the payment of $2,500,000 and the issuance of 1,500,000shares of our common stock to Vertex Energy. These shares were issued in October, 2006 and had a fair market value of $4,320,000. In addition advances of $658,000 had been made. On February5, 2007, Vertex Energy, LP& Benjamin P. Cowart alleged breach of contract and a motion for new trial was granted. We believe these allegations are substantively without merit, and are vigorously contesting the claims brought by the plaintiff, and are exercising all available rights and remedies against them; however, the ultimate outcome of this matter is uncertain. Due to the lack of continuing operations at this location the investment amount is deemed impaired. The company has recorded losses of $2,435,000 during the first quarter 2007, $2,543,000 during the second quarter 2007, resulting in total estimated impairments of $4,978,000. Biodiesel Investment Group and Bunge North America-10% investment in 30 million gallon per year Bio-diesel production facilitylocated inDanville, Illinois–currently under construction. There were no additional investments or advances related to this investment during the three months ended September 30, 2007, nor are any future obligations required under this investment. Earth Ethanol and Liquafaction Corporation ,Ethanol production facility in Moses Lake, Washington - Amended agreement with 5 day termination notice by third party-additional advances of $86,000 -all deemed impaired due totermination notice$750,000. Earth Ethanol and HPS Development, L.L.C. Ethanol production facility Plaquemines Parish, Louisiana - Litigation settled, whereby Earth received $4 million in cash, an $18 million note receivable and a non-compete agreement in settlement. On August31, 2006, Earth entered into letters of intent with HPS Development, L.L.C. which contemplated a joint venture in which a newly created limited liability company would own and operate a fuel ethanol distillery located on the Mississippi River in Plaquemines Parish, Louisiana. As contemplated by the letters of intent, HPS Development was to acquire a 50% interest in the newly created limited liability company in exchange for contributing to the new operating company real property and improvements, including a currently idle ethanol distillery.Earth was to acquire a 50% interest in the operating company for a purchase price consisting of cash in the amount of $50.0 million and the issuance of 5,829,005 shares of our common stock to HPS development in addition to the assumption of a $40.0 million debt obligation to be incurred by the operating company in connection with the renovation of the facility. We anticipated the renovation of this facility would take 12 to 14 months, after which time we estimated the plant would have an ethanol production capacity of 60-80 MMGPY. 9 Earth had paid approximately $27 million towards the project when a breach of contract occurred.No shares or warrants had been issued at this time, or subsequently related to the project. Earth filed a claim for breach of contract and default by SLE under the terms of the agreement. The Claim involved enforcement of certain rights under a contribution and purchase agreement regarding the construction and operation of the ethanol plant in Belle Chasse, Louisiana that we entered into with HPS/SLE wherein HPS/SLE agreed to contribute plant and property to a new company and we agreed to provide capital necessary to obtain a fifty percent ownership interest in Earth Ethanol and collectively, to help Earth Ethanol begin the construction and retrofitting work necessary to bring the plant online. One such issue in the Claim included Earth Ethanol’s learning that HPS, via SLE, attempted to sell a portion of the facilities’ equipment to an unaffiliated third-party, namely, Southridge Ethanol, Inc., a wholly-owned subsidiary of Southridge Enterprises, Inc. This sale could have increased construction costs. In order to protect and preserve the assets of the Company, Earth Ethanol notified Southridge of its interests. Southridge subsequently chose to not seek the acquisition of such equipment. Earth entered into a settlement agreement with HPS during June 2007, whereby Earth received $4 million in cash and a non interest bearing note for $18 million.In addition, HPS signed an agreement not to compete valued at $5 million.The note is payable thru 2015. The Company has reported the non interest bearing note at fair market value totaling $13,584,874 as of September 30, 2007.Principal of $2 million is due within the next year, and is included in notes receivable from related parties current assets. The value assigned to the non-compete agreement was determined to be impaired and losses totaling $5,000,000 were recorded. In addition, approximately $4.7 million was recorded as additional losses on this investment in the second quarter of 2007. Cordele Industrial – Investment in aCellulosic production facility located in Cordele, Georgia.New investment in second quarter. Dineh-bi-Keya - Cellulosic production facility located in Texas.New investment in second quarter. DFI-Albemarle Bio-Refinery, Inc. Ethanol production facility located inAlbemarle, North Carolina. This investment was converted to promissory notes and subsequently deemed impaired due to lack of activity. The investment totaling $5,462,416 was written off during the three months ended September 30, 2007. Notes receivable from related parties— Notes receivable from related parties consists of notes related to investments bearing market rates from 4.85% to 6.25%, with collateral of underlying physical assets, and maturities in 2 to 5 years Total notes receivable as of Sept 30, 2007 are as follows: Description 2007 ($ in 000’s) HPS $ 13,585 Other related parties 124 Total 13,709 Less current portion (2,000) Long term notes receivable from related parties $ 11,709 Investment in related party – Earth has an investment in Blue Wireless, a publicly traded telecommunication company, which also provides information technology support to the Company. The company owned shares in the company previously valued at $100,000.Due to the decline is the shares value, which has been deemed other than temporary, the Company has written down the investment to $30,000, based on the most recent publicly quoted market price.In addition, Earth had previously advanced the company $160,000, which has been deemed uncollectible and was written off to bad debt expense during the second quarter of 2007. The 10 NOTE6— INTANGIBLE ASSETS Goodwill recorded on Earth’s balance sheet reflects the purchase price of Earth’s acquisitions exceeding the fair market value of the net assets. At September 30, 2007, Earth had recorded approximately $27,177,000 of goodwill related to its acquisition of its LNG businesses, and $3,981,280 related to the acquisition of Distribution Drive, reduced by $315,000 during the first quarter of 2007. In addition, other intangible assets consisted of a license costing approximately $2.2million for the sales of a brand name biodiesel product, which had an unamortized balance of $2,012,000 as of March 31, 2007. Earth has determined that, based on the impairment tests performed on Earth as a separate business unit from the LNG business, the intangible assets related to goodwill from the acquisition of Distribution Drive and the license for the brand name have been impaired. As such the carrying amounts of approximately $3,666,000 and $2,012,000 have been written down to zero and charged against earnings. In addition, a non-compete agreement had been obtained as a result of the settlement with the HPS investment above.This intangible was also deemed to be impaired and $5,000,000 was charged against earnings during the quarter ended June 30, 2007. NOTE 7-ACCRUED INTEREST AND SHORT TERM CONVERTIBLE PROMISSORY NOTES Convertible debt consists of the following as of September 30, 2007: 2007 8%convertible promissory notes, due August31, 2007 $ 53,600 Discount on convertible promissory notes (31,530 ) Current portion of convertible promissory notes $ 22,070 On July24, 2006, Earth entered into a securities purchase agreement pursuant to which Earth issued $52.5million aggregate senior convertible notes that were due in 2011 to eight institutional investors. The notes initially carry an 8% coupon, payable quarterly, and are convertible into shares of common stock at $2.90per share. In connection with the issuance of the notes, Earth also issued five-year warrants to purchase 9,051,725shares of common stock to the investors and five-year warrants to purchase 1,357,759shares of common stock to Earth’s placement agent, at $2.90per share. On August11, 2006, Earth entered into a securities purchase agreement pursuant to which Earth issued $1.1million aggregate senior convertible notes that are due in 2011 to two institutional investors. The notes initially carry an 8% coupon, payable quarterly, and are convertible into shares of common stock at $2.90per share.In connection with the issuance of the notes, Earth also issued five-year warrants to purchase 232,759shares of common stock to the investors at $2.90per share. At the date of original issuance the warrants had a relative fair value of $18,808,359, and Earth recognized a beneficial conversion feature in the amount of $42,906,599 based on the intrinsic value of the conversion feature. Due to ongoing renegotiations with the above investors, Earth did not make the first quarterly interest payments due October1, 2006, or register the underlying securities within 30days from closing in accordance with the original securities purchase agreement dated July24, 2006 and August11, 2006. As such, penalties and interest totaling approximately have accrued at the default rate of 15% interest, plus 1.5% for the amount outstanding for registration penalties, and an 18% late charge. Additionally there is a redemption penalty of 20% due upon settlement of the notes. Subsequent to year end 2006 Earth brought all coupon rate interest current through the end of March 31, 2007. Subsequent to the second quarter of 2007, certain of the note holders above, filed with the bankruptcy courts a Chapter7 – Involuntary Liquidation against the company.On November 14, 2007, Earth Biofuels, Inc. (the “Company”) negotiated and executed a settlement agreement (the “Agreement”) with the group of creditors who had petitioned for an involuntary bankruptcy against the company on July 11 of this year.The Agreement requires the creditors to dismiss their petition of bankruptcy. Under the terms of the Agreement, the Company will grant certain security interests to the creditors and will execute a restructuring plan within 120 days. A confession of judgment was signed by the company noting the entire amount of debt and penalties due under the original notes was $100,651,173. Total accrued penalties were approximately $48,151,000 as of September 30, 2007. 11 Accrued unpaid penalties and interestrelated to the above judgment is as follows: Accrued interest payable on convertible debts 2007 Interest $ 9,148 Late charges 15,120 Redemption fee 10,500 Registration penalites 13,383 Total interest expense $ 48,151 NOTE8— DEMAND NOTES— Earth has several demand notes totaling $390,362 as of September 30, 2007. The notes are un-collateralized, with interest at 8%, all of which is due upon demand. NOTE9— LINE OF CREDIT The LNG subsidiary obtained a new revolving credit as of March31, 2007, and used the proceeds to repay a former line of credit. Earth obtained a $5million revolving credit facility which is advanced at the rate of 85% of accounts receivable. Interest of prime plus 2% is payable monthly. NOTE10— TERM DEBT FACILITIES On February28, 2007, our LNG subsidiary obtained several credit facilities totaling $15million. The $15million term loan is due and payable in 3years, with interest accruing at LIBOR plus 1,000basis points and payable monthly in advance. The loan is secured by the LNG plant facility in Topock, Arizona. In connection with this facility Warrant Purchase and Registration Right agreements were issued to purchase 13,549,816 of the Company’s common stock at $.36per share for 10years. At the date of original issuance the warrants had a relative fair value of $3,674,702. Amortization on the related debt discount totaled $202,560 for the three months ended September 30, 2007. On March23, 2007, Earth obtained a $9million term loan facility. The principal amount is due in 3years with interest payable at LIBOR plus 1,000 basis points. The loan is secured by the Durant plant facility in Durant, Oklahoma. In connection with this facility, Warrant Purchase and Registration Right agreements were issued to purchase 6,774,908 of the Company’s common stock at $.36per share for 10years. At the date of original issuance the warrants had a relative fair value of $1,654,643. Amortization on the related debt discount totaled $95,888 for the three months ended September 30, 2007. In June 2007 the lenders exchanged their rights to purchase the warrants in lieu of additional fees totaling $3,000,000.These financing fees are payable at maturity of the debt and are being accrued monthly.Total financing fee expense was $509,000 as of September 30, 2007. In connection with these facilities interest reserves were escrowed totaling $1,053,000 for interest payments due the first twelve months. These facilities are also cross-collaterized. The Company has not met underlying debt covenants related to fixed charge ratios and advances to subsidiaries.The debtor has noted these defaults and has not relinquished their rights per the underlying debt agreements.However, subsequent to September 30, 2007, the Company received additional fundings from the debtor in the amount of $4.7 million, which increased the amount of the existing term loan facilities. 12 NOTE11— STOCKHOLDERS’ EQUITY During the quarter ended September 30, 2007, 7,218,750 shares were issued to in lieu of debt guaranteed on behalf of the parent, which had a fair market value of $1,299,375 at date of issuance. Warrants— Warrants granted by the Company consisted of the following for the three months ended September 30, 2007. Description Remaining Life Exercise Price 2006 Warrants May4, 2006 convertible debt-(debt repaid), warrants issued to investor 8 – 9 years $ 2.00 920,810 May26, 2006 convertible debt-(debt repaid), warrants issued to investor and placement agent 8 – 9 years $ 3.84 768,750 June7, 2006 convertible debt-(debt repaid), warrants issued to investor and placement agent 8 – 9 years $ 2.93 1,545,000 July10, 2006 convertible debt (debt repaid), warrants issued to investor and placement agent 9-10 years $ 2.50 1,515,000 July21,2006 warrants issued for consulting fees 9-10 years $ .25 4,000,000 July24, 2006 convertible debt, warrants issued to investors 9-10 years $ 2.90 9,051,725 The weighted average exercise price for all warrants outstanding as of September30, 2007 was $.47per share. During the three months ended September 30, 2007, 20,124,688 shares were forfeited, and 125,000 shares were exercised. All warrants have a five-year or ten year expiration. The warrant fair value was determined by using the Black Scholes option pricing model. Variables used in the Black-Scholes option-pricing model include (1)risk-free interest rate, (2)expected warrant life is the actual remaining life of the warrants as of the year end, (3)expected volatility was 100%-400%, and (4)zero expected dividends. A summary of the Company’s stock warrant activity and related information at September,30, 2007 is as follows: Number of Shares Weighted Average Under Warrant Exercise Price Exercise Price Warrants outstanding at December31, 2006 17,990,940 $ .25-3.84 $ 1.02 Issued 20,699,724 $ .01-.36 $ .25 Exercised (250,000 ) $ .01 $ (.01 ) Forfeited (20,324,724 ) $ .30-.36 $ (.25 ) Expired — — — Warrants outstanding and exercisable at September 30, 2007 18,115,940 $ .01-$3.84 $ 1.01 In summary there were warrants for 18,115,940shares of common stock, and conversion options for 18,482,760shares outstanding both totaling 36,598,700 as of September 30, 2007. Due to net losses or anti-dilutive features these warrants and conversion options were not presented on the Consolidated Statement of Operations. 13 Share-based Compensation— During the three months ended September 30, 2007, Earth issued 251,000 restricted shares for consulting services, valued at approximately $35,140. There have been no stock options granted as of September 30, 2007. NOTE12— RELATED PARTY TRANSACTIONS Advances As of September30, 2007, Earth had payables to the following related parties totaling $555,000 as follows: Description 2007 ($ in 000’s) Apollo International Resources, Inc. $ 0 Other affiliates 555 Total $ 555 Apollo International Resources, Inc. is the majority stockholder of Earth, and LNG is a wholly owned subsidiary of Earth.Amounts advanced from related parties were used to fund operations and investments of Earth. All related party payables are classified as current due to management’s intent to pay the amounts owed during the following fiscal year. During the quarter ended September 30, 2007, 7,218,750 shares were issued to in lieu of debt guaranteed on behalf of the parent, valued at $1,299,375. In addition, a contingent amount was also recorded in accrued liabilities related to these guarantees totaling $1,393,264, of which was used towards amounts owed to the parent from previous advances. Earth also made advances totaling $969,000 to a subsidiary of the parent company Apollo Resources, which was also used towards amounts owed to the parent. Other affiliates are shareholders of the Company, whom also provide shipping services for our liquefied natural gas. Total shipping services for the nine months ended September 30, 2007 was approximately $3,656,000. In addition, the affiliate advanced the company approximately $555,000 for various operating activities. NOTE13— COMMITMENTS AND CONTINGENCIES The Company has guaranteed secured notes issued to the parent Apollo Resources International, Inc. (“ARI”) (the parent), The secured notes were issued in the total amount of $3,550,000 to ARI and guaranteed by the Company on February 12, 2007. The notes were collateralized by 18,214,936 shares of Earth owned by the parent-ARI. The secured notes matured on July 12, 2007, and the plan of repayment was to be from the production of oil and natural gas from assets owned by ARI, and/or the underlying collateral. Subsequent to September 30, 2007 the notes have been repaid through the sale of underlying collateral, and from the issuance of 7,218,750 additional shares of the Company’s stock, resulting in a net contingent liability of $1,393,264 still owed, and recorded in accounts payable on the Consolidated Balance Sheets as of September 30, 2007.The fair market value of the additional shares issued and the remaining contingent liability was considered repayment by Earth on amounts due to the parent from prior advances, resulting in no losses to the Company. On November 14, 2007, Earth Biofuels, Inc. (the “Company”) negotiated and executed a settlement agreement (the “Agreement”) with the group of creditors who had petitioned for an involuntary bankruptcy against the company on July 11 of this year.The Agreement requires the creditors to dismiss their petition of bankruptcy. Under the terms of the Agreement, the Company will grant certain security interests to the creditors and will execute a restructuring plan within 120 days. 14 Registration Payments In December 2006, The FASB issued No. EITF 00-19-2 “Accounting for Registration Payment Arrangements”.The Company adopted EITF 00-19-2 for the year ended December 31, 2006.In connection with the Securities Purchase Agreements and the related Registration Agreements of the company, registration penalties were incurred for non timely filing of a registration statement, and effectiveness of a registration statement, equal to 2.5% per month with a maximum penalty of 12.5%.As of September 30, 2007 these penalties total $6,652,500 and are being classified as accrued interest with a related charge to interest expense. NOTE14— SEGMENT INFORMATION Earth maintains one operating segment whose business is conducted through a separate legal entity that is wholly owned by Earth. This segment is Earth LNG, Inc. LNG is managed separately, as this business has distinct customer base and requires different strategic and marketing efforts. The accounting policies of the segment are the same as those described in the summary of significant accounting policies. The segment company contains liquefied natural gas production, distribution and marketing operations. The subsidiary revenues are in excess of 10% of consolidated revenues. There are no inter-segment revenues or expenses. Certain segment data is included in the table below as follows: LNG Earth Biofuels Consolidated ($ in 000’s) ($ in 000’s) ($ in 000’s) Nine months ended September30, 2007 Revenue $ 18,886 1,025 19,911 Income (Loss) from operations $ (87) (26,961) (27,048) Interest Expense $ (2,410) (49,298) (51,708) Net Loss for the nine months ended September 30, 2007 $ (1,581) (93.511) (95,092) Property, plant and equipment, net $ 10,431 16,393 26,824 Total Assets $ 41,950 45,242 87,192 Current Liabilities $ 18,724 88,950 107,674 Municipal customers represent approximately 58% of the consolidated revenues related to LNG. The total sales to these customers for the nine months ended September 30, 2007 was approximately $11million. NOTE15— SUBSEQUENT EVENTS H.C. Wainwright& Co., Inc. (“HCW”) commenced arbitration against us on July20, 2006, asserting a claim for breach of contract relating to a March7, 2006 letter allegedly appointing H.C. Wainwright our placement agent for a limited time for the sale of our securities. H.C. Wainwright is seeking an award of unpaid commissions, warrants for the purchase our common stock, and attorneys’ fees and costs. Earth filed an answering statement on August25, 2006, and denied that it was liable to HCW for breach of contract. Among other things, Earth asserts that any agreement was terminated prior to any alleged breach, HCW failed to perform as promised, and HCW made material misrepresentations of fact to induce Earth in to the alleged agreement. An Award of Arbitration was granted in July 2007, in the absence of representation by Earth. Earth was ordered to pay $5,656,000 with 9% interest calculated annually, attorney fees of $118,887.10, and an arbitration fee of $35,120. This matter was thought to be settled by actions taken previously by the Company. Subsequent to September 30, 2007 this matter was settled in the amount of $325,000 which was paid by the parent Apollo, and the above judgment against Earth was dismissed. On November 14, 2007, Earth Biofuels, Inc. (the “Company”) negotiated and executed a settlement agreement (the “Agreement”) with the group of creditors who had petitioned for an involuntary bankruptcy against the company on July 11 of this year.The Agreement requires the creditors to dismiss their petition of bankruptcy. Under the terms of the Agreement, the Company will grant certain security interests to the creditors and will execute a restructuring plan within 120 days. In addition subsequent to the quarter ended September 30, 2007, the Company obtained a $4,700,000 increase on existing credit facilities. 15 ITEM 2.Management’s Discussion and Analysis. The following discussion and analysis should be read in conjunction with Earth’s Financial Statements, together with the notes to those statements, included in Item7 of this Annual Report on Form10-KSB. Overview The principal business of Earth is the domestic production, supply and distribution of alternative based fuels consisting of biodiesel, ethanol and vehicle-grade liquid natural gas (“lng”). Earth produces pure biodiesel fuel (B100) for sale directly to wholesalers, and to be used as a blend stock to make B20 biodiesel. Biodiesel is a non-toxic, biodegradable diesel fuel made from soybean and other vegetable oils, and used or recycled oils and fats. Earth utilizes vegetable oils such as soy and canola oil as raw material (feedstock) for the production of biodiesel fuel. Earth’s primary bio-diesel operations are located in Oklahoma and Texas. Earth also has investments in various Ethanol plants. Ethanol is another renewable alternative fuel. Ethanol, also known as ethyl alcohol or grain alcohol, and is produced primarily from corn and wheat. Earth also produces and distributes liquefied natural gas, or lng, which is natural gas in its liquid form. Unlike pipeline quality LNG, vehicle-grade Liquid natural gas is over 98% methane with only small amounts of other hydrocarbons. Earth’s primary operations are in Arizona and California. Our primary sources of revenue for the three months ended September 30, 2007 are from the sale of biodiesel fuels and lng. Our sales revenue is a function of the volume we sell and the price at which we sell. The volume of our sales is largely dependent upon demand and our ability to distribute the product. The selling prices we realize for our products are largely determined by the market supply and demand, which in turn, is influenced by industry factors over which we have little, if any, control, such as the price of gasoline and other alternative energy sources. We blend and market our biodiesel directly to fuel stations. For our biodiesel products the distribution strategy includes supplying B100 for storage and blending terminals, controlling the blending point, and obtaining exclusive agreements with terminal chains throughout the United States. We have entered into agreements with oil companies with the capability to deliver to fleet, agricultural and retail fueling terminals, and retail service stations, to expand biodiesel consumption in their local areas. For our lng products the production facility is one of only seven Vehicle Grade LNG plant in the United States. located in Topock, AZ, is just one mile east of the Arizona border with California. The plant has a maximum capacity of 86,000 gallons per day, and is currently running at approximately 96% efficiency. The facility is strategically located in close proximity to its primary metropolitan markets along the west coast to minimize transportation costs. The plant’s natural gas feedstock supply is fed by an ElPaso Natural Gas pipeline. Vehicles-grade LNG is sold to credit worthy corporations and municipalities on pricing above market indices. None of the currently LNG customer are fixed priced. Our gross profit is derived from our total revenues less our cost of sales. Our cost of sales is affected by the price of our purchases of biodiesel and natural gas on the open market, which are also affected by supply and demand, and the cost of raw materials used in the production process, such as soy oil and natural gas. As we implement our facility construction and expansion strategy, we expect our cost of sales to be impacted by our cost of raw materials used in production. 16 Continuing Losses.We have had net losses from operations each year since inception, and there can be no assurance that we will be profitable in the future. Our financial results depend upon many factors that impact our results of operations including sales prices of natural gas, soy oil and corn, the volume of sales of liquefied natural gas, biodiesel and ethanol, availability of and the level and success of production, development and distribution activities and financial resources to meet cash flow needs. Earths’ management is attempting to seek strategic alternatives, including the pursuit of additional financing for strategic acquisitions or a merger with other businesses. The Company has incurred significant losses from operations and as of September 30, 2007, and has limited financial resources. These factors raise substantial doubt about our ability to continue as a going concern. Management intends to raise capital through private securities offerings, secure collateralized debt financing and use these sources of capital to grow and enhance its alternative fuel production and distribution operations. If additional funds are raised by issuing debt, we may be subject to restrictive covenants that could limit our operating flexibility. Earth’s performance will also be affected by prevailing economic conditions. Many of these factors are beyond Earth’s control. There can be no assurance that adequate funds will be available when needed and on acceptable terms, or that a strategic alternative can be arranged. The accompanying financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. During the fourth quarter of fiscal 2006 Earth completed the acquisition of the LNG business. The acquisition of the LNG business marked the initial entrance of Earth into the liquefied natural gas production business. The acquisition added the largest producer of wholesaler vehicle-quality LNG in the western US and Mexico, and has allowed Earth to be more diversified. Earth believes this acquisition will be a major part of establishing future financial stability. The LNG company acquisitions have produced revenues in excess of $50million over the preceding two fiscal years. In response to soaring fuel costs, and to avail it of government subsidies and tax incentives, Earth has pursued a strategy of developing renewable forms of energy, such as biodiesel and ethanol. Consequently, Earth has acquired various interests in companies in Texas, N. Carolina, New Orleans, Illinois and Washington. We are working with other partners to build and refurbish plants in order to produce substantial quantities of renewable, domestic fuel. Subsequent to year end 2006 Earth obtained several credit facilities totaling $33.7million with various lenders to finance the working capital needs of its Biodiesel and LNG operations. Our partners in various Ethanol plants are raising additional equity through performance bonds and USDA guaranteed loans. While we have a history of operating loss, management has made substantial progress improving the operating results of the businesses. In the LNG business, management has increased the vehicle-grade LNG production to the plant’s capacity and successfully converted the formerly fixed pricing customer contracts to variable index pricing to reduce the commodity risk of the business. The effect of the changes has made the LNG business report positive monthly cash flow and profits since the second quarter of fiscal year 2007. In the third quarter 2007, the LNG business reported approximately $1.2 million in EBITDA for the three months ended Sepember 30,2007. Management expects the LNG business to report over $400,000 EBITDA monthly after management converted the customer contracts to index pricing making the operating profit more predictable since the business does not feel the impact of LNG commodity commodity price movements. Furthermore, management has several business initiatives to improve profits namely in further expansion of the Topock production plant, reduce transportation expenses (an important component of the company’s success) and strategic joint ventures with LNG related businesses that will improve the Company’s margins or fee income. For the biodiesel business, management is actively seeking alternatives to agriculture feedstock like soybean oil. The commodity price spread between diesel rack prices and soybean oil has steadily deteriorated since management announced the construction of the Durant, Oklahoma plant in 2006. Today, soybean oil is at an all time high and truly tied to the prices within the energy market. Management sees no changes in this relationship in the foreseeable future. Instead, management is exploring alternative non-food feedstock such as biomass, waste-oils and algae. With the sourcing of reliable feed stocks, management believes it can achieve cost advantages and make the production of biodiesel a viable profitable business. On November 14, 2007, Earth Biofuels, Inc. (the “Company”) negotiated and executed a settlement agreement (the “Agreement”) with the group of creditors who had petitioned for an involuntary bankruptcy against the company on July 11 of this year.The Agreement requires the creditors to dismiss their petition of bankruptcy. Under the terms of the Agreement, the Company will grant certain security interests to the creditors and will execute a restructuring plan within 120 days. Earth has implemented cost saving measures, primarily in its Bio-diesel operations, by implementing cost controls designed to reduce unnecessary expenditures and operate production activities within the current economic constraints with which Earth currently operates. Earth will take additional cost savings measures, if necessary, to enhance its liquidity position. 17 Results of Operations Comparison of Nine Months Ended September 30, 2007 To Nine Months Ended September30, 2006 The following table sets forth selected data as a percentage of total revenues (unless otherwise noted) for the periods indicated. All information is derived from the accompanying consolidated statements of operations. Nine Months Ended September 30, 2007 2006 Revenues: Sales revenue 100 % 100 % Cost of sales 84 % 98 % Gross profit 16 % 2 % Compensation 38 % 115 % Other selling, general and administrative 44 % 38 % Depreciation and amortization 15 % 4 % Impairments 55 % 0 % Net loss from operations (136 )% (155 )% Interest expense 260 % 29 % Gain on derivatives 0 % 65 % Loss on investments 78 % 0 % Net (loss) (478 )% (117 )% 18 Revenue.Total revenue for the nine months ended September 30, 2007 decreased $12.5million, or 39%, to approximately $19.9million from approximately $32.4million in 2006. The decrease in total revenue is primarily the result of decreased sales of biodiesel in 2007. Cost of Sales.The types of expenses included in the cost of sales line item include the cost of raw materials, inbound freight charges, purchasing and receiving costs, terminal fees for storage and loading of biodiesel, petro fees, chemicals, and related costs of production. Our cost of sales excludes depreciation, amortization and compensation related to the production of alternative fuels. Cost of sales for nine months ended September 30, 2007 decreased $16.8million, or 50%, to approximately $16.7million from approximately $33.5million for 2006. Our cost of goods sold is mainly affected by the cost of biodiesel, vegetable oil, and other raw materials. The decrease in cost of sales is primarily the result of decreased sales of biodiesel. Compensation.Compensation for nine months ended September 30, 2007 decreased approximately $31.9million and related primarily to shares issued to consultants for employees and consulting services issued in 2006. The shares issued as share based compensation were valued at market consistent with SFASNo.123(R), “Share-Based Payment” (“SFASNo.123(R)”). Other Selling, General and Administrative Expenses.The types of expenses included in the selling, general and administrative expenses line item include salaries and benefits, office expenses, insurance, professional services, travel and other miscellaneous expenses. Other selling, general and administrative expenses for nine months ended September 30, 2007 decreased approximately $4.3 million from approximately $13million for the same period in 2006. The 2007 costs decrease consists of reductions in consulting, marketing, professional, administrative and travel expenses. Depreciation and Amortization.Depreciation and amortization for the nine months ended September 30, 2007 increased to approximately $3 million from $1.4 million for the same period in 2006. The increase in depreciation and amortization is related primarily to purchases of plant and equipment. Impairments. Goodwill related to the prior acquisition of Distribution Drive, trademarks, and a non-compete agreement totaling $10.9 million were all deemed impaired due to continuing losses related to biodiesal fuels. Gain on derivatives. A gain totaling $22 million was recorded in 2006 relating to convertible debts and securities. Losses on investments. Investments in various proposed plants were deemed impaired during 2007 totaling $15.5 million for the ninemonths ended September 30, 2007. Interest Expense.Interest expense related primarily to short term convertible debts and long term debts for the nine months ended September 30, 2007 was approximately $51.7million from $10 million for the same period in 2006. Interest expense consisted primarily of interest fees, late charges, redemption premiums and registration penalties related to defaults on agreements in late 2006 and 2007. Comparison of Three Months Ended September30, 2007 To Three Months Ended September 30, 2006 The following table sets forth selected data as a percentage of total revenues (unless otherwise noted) for the periods indicated. All information is derived from the accompanying consolidated statements of operations. Three Months Ended September 30, 2007 2006 Revenues: Sales revenue 100 % 100 % Cost of sales 71 % 97 % Gross profit 29 % 3 % Compensation 15 % 158 % Other selling, general and administrative 29 % 35 % Depreciation and amortization 12 % 4 % Net loss from operations (27 )% (195 )% Interest expense 418 % 41 % Gain on derivatives 0 % 137 % Loss on investments 101 % 0 % Net (loss) (543 )% (94 )% 19 Revenue.Total revenue for the three months ended September30, 2007 decreased $10million, or 61%, to approximately $6.5million from approximately $16.6million in 2006. The decrease in total revenue is primarily the result of decreased sales of biodiesel. Cost of Sales.Cost of sales for three months ended September30, 2007 decreased $11.4million, or 71%, to approximately $4.6million from approximately $16.1million for 2006. Our cost of goods sold is mainly affected by the cost of biodiesel, vegetable oil, and other raw materials. The decrease in cost of sales is primarily the result of decreased sales of biodiesel in 2007. Compensation.Compensation for three months ended September30, 2007 decreased approximately $25.3millionand related primarily to shares issued to consultants for employees and consulting services in 2006. The shares issued as share based compensation were valued at market consistent with SFASNo.123(R), “Share-Based Payment” (“SFASNo.123(R)”). Other Selling, General and Administrative Expenses.Other selling, general and administrative expenses for three months ended September30, 2007 decreased approximately $4million from approximately $5.8million for the same period in 2006. The decrease consists of reductions in consulting, marketing, professional, administrative and travel expenses during 2007. Depreciation and Amortization.Depreciation and amortization for three months ended September30, 2007 increased to approximately $784,000million from $638,000 for the same period in 2006. The increase in depreciation and amortization is related primarily to purchases of plant and equipment. Gain on derivatives. A gain totaling $22 million was recorded in 2006 relating to convertible debts and securities. Losses on investments.Biodiesal investments were deemed impaired during 2007 totaling $6.6 million for the ninemonths ended September 30, 2007. Interest Expense.Interest expense related primarily to short term convertible debts and long term debts for three months ended September30, 2007 was approximately $27.2million from $6.8 million for the same period in 2006. Interest expense consisted primarily of interest fees and the amortization of debt discounts. Interest expense consisted primarily of interest fees, late charges, redemption premium, and registration penalties related to defaults on agreements in late 2006 and 2007. Liquidity and Capital Resources Overview.Our principal sources of liquidity consist of cash and cash equivalents, cash provided by operations and from obtaining approximately $30 million in term debt facilities. During the nine months ended September,30, 2007 our cash and cash equivalents decreased by approximately $228,000from the same period in 2006, primarily as the result of reduction in sales related to biodiesal operations during 2007. Net cash used in operating activities was approximately $15.6million for nine months ended September 30, 2007 compared to net cash used in operating activities of approximately $18.7million for the same period in 2006. The decrease in net cash flow used in operating activities relates to decreasing operating costs as a result of reducing production of biodiesal fuels due to current economic prices of feedstock. Net cash used in investing activities was approximately $6.7million for nine months ended September 30, 2007 compared to net cash used in investing activities of approximately $34.1million for the same period in 2006. The decrease in net cash used in investing activities related to purchases of fixed assets of $6.8million during 2006 for our Durant facility, and a decrease of $22.8million related to investments and advances related to letters of intent and investments we have entered into to own and operate biodiesel and ethanol facilities during 2006. Net cash provided by financing activities was $22.1million for nine months ended September 30, 2007 compared to net cash provided by financing activities of approximately $47.9million for the same period in 2006. Cash flows provided by financing activities during nine months ended September 30, 2007 relate primarily to new credit facilities totaling $30million, less the repayment of prior debts of $9.4million. We incurred net losses and negative cash flows from operations of approximately $95million and $15.6million, respectively, for the nine months ended September 30, 2007. Of the net losses for the nine months ended September 30, 2007 approximately $10.9million related to the impairment of goodwill and intangibles, $15.5 million related losses on investments deemed impaired, and accrued interest and penalties totaling $51.7 million. We had approximately $63,000 in cash and cash equivalents at September 30, 2007. Our working capital deficit at nine months ended September 30, 2007 was approximately $100million. Current and Future Financing Needs— Our limited operating history makes evaluating our business and prospects difficult. Our limited operating history and recent acquisitions make it difficult to evaluate our current business and prospects or to accurately predict our future revenues or results of operations.Our revenue and income potential are unproven, and our business plan is constantly evolving.The market for alternative fuels is evolving and we may need to continue to modify our business plan to adapt to these changes.As a result, we are more vulnerable to risks, uncertainties, expenses and difficulties than more established companies. Some of these risks relate to our potential inability to: effectively manage our business and operations; successfully maintain our low-cost structure as we expand the scale of our business; and manage rapid growth in personnel and operations. We have a history of operating losses and we anticipate losses for the foreseeable future.Unless we are able to generate profits and positive cash flow we may not be able to continue operations. We incurred consolidated net losses from operations of approximately $23 million, before depreciation and other non-cash based expenses, for the nine months ended September 30, 2007. We expect operating losses to continue for the foreseeable future as we incur expenditures for start up business operations and until the additional investors are obtained and construction of all plants are completed. With increased on-going operating expenses, we will need to generate significant revenues to achieve profitability.Consequently, we may never achieve profitability.Even if we do achieve profitability, we may not sustain or increase profitability on a quarterly or annual basis in the future. For the year ended December 31, 2006, the report of our independent registered public accounting firm stated that our financial statements were prepared assuming that we would continue as a going concern.We continue to experience net operating losses.Our ability to continue as a going concern is subject to our ability to generate and increase profits, and obtain additional investors and necessary funding from outside sources. We may have difficulty raising additional capital, which could deprive us of necessary resources to grow our business and achieve our business objectives and expansion strategy. We expect to continue to devote capital resources to fund our business plan. Our ability to raise additional funding depends on many factors beyond our control, including the state of capital markets, the market price of our common stock and the prices of various commodities, particularly the prices of ethanol, soybean, corn, natural gas and unleaded gasoline.We might not have access to the funding required for the expansion of our business or such funding might not be available to us on acceptable terms. Given our current indebtedness, and limited liquidity and access to financial markets and required amounts of cash flow required to service our debt, we have increased our financial risks and have decreased the amount of funds available for our growth strategy, thereby making it more challenging to implement our strategy in a timely manner. Because our common stock is listed on the NASD OTC Bulletin Board, many investors may not be willing or allowed to purchase it or may demand steep discounts.Sufficient additional financing may not be available to us or may be available only on terms that would result in further dilution to the current owners of our common stock.If we are unable to raise additional funds when we need them, we may have to severely curtail our operations and expansion plans. 20 If we fail to remain current on our reporting requirements, we could be removed from the over-the-counter bulletin board, which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the over-the-counter bulletin board, such as us, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13 in order to maintain price quotation privileges on the over-the-counter bulletin board. There is significant volatility in our stock price. The trading price of our common stock on the over-the-counter bulletin board has been and continues to be subject to wide fluctuations.The market price of our common stock could be subject to significant fluctuations in response to various factors and events, including, among other things, the depth and liquidity of the trading market of our common stock, quarterly variations in actual or anticipated operating results, growth rates, changes in estimates by analysts, market conditions in the industry, announcements by competitors, regulatory actions and general economic conditions.In addition, the stock market from time to time experiences significant price and volume fluctuations, which may be unrelated to the operating performance of particular companies.As a result of the foregoing, our operating results and prospects from time to time may be below the expectations of public market analysts and investors.Any such event would likely result in a material adverse effect on the price of our common stock. In addition, the trading price of our common stock will continue to be volatile in response to factors including the following, many of which are beyond our control: variations in our operating results; announcements of technological innovations, new products or new services by us or our competitors; changes in expectations of our future financial performance, including financial estimates by securities analysts and investors; our failure to meet analysts’ expectations; changes in operating and stock price performance of other energy companies similar to us; fluctuations in oil and gas prices; conditions or trends in the oil and gas and alternative fuels industry; additions or departures of key personnel; and future sales of our common stock. The loss of any of our key personnel would likely have an adverse effect on our business. Our future success depends, to a significant extent, on the continued services of our key personnel, including plant managers.Our loss of any of these key personnel most likely would have an adverse effect on our business.Competition for personnel throughout the industry is intense and we may be unable to retain our current management and staff or attract, integrate or retain other highly qualified personnel in the future.If we do not succeed in retaining our current management and our staff or in attracting and motivating new personnel and plant managers, our business could be materially adversely affected. We may not be able to protect and enforce our intellectual property rights, which could result in the loss of our rights or increased costs. Our future success depends to a significant degree upon the protection of our proprietary technology.The misappropriation of our proprietary technology would enable third parties to benefit from our technology without paying us for it.Although we have taken steps to protect our proprietary technology, they may be inadequate and the unauthorized use thereof could have a material adverse effect on our business.If we resort to legal proceedings to enforce our intellectual property rights, the proceedings could be burdensome and expensive, even if we were to prevail. Our expansion plans, including with respect to the sites in Texas, Oklahoma, Tennessee, Kentucky, Illinois and Mississippi, are subject to significant risks and uncertainties with respect to timing of completion, financing of construction costs and our ability to timely realize the benefits we anticipate of these additional sites. Accordingly, investors should not place undue reliance on our statements about our expansion plans or their feasibility in the timeframe anticipated or at all. Our construction costs could increase to levels that would make construction of new facilities too expensive to complete or unprofitable. Our construction costs could materially exceed budgets, which may adversely affect our financial condition and our anticipated operating results. We believe that contractors, engineering firms, construction firms and equipment suppliers increasingly are receiving requests and orders from other biodiesel/ethanol companies and, therefore, we may not be able to secure their services or products on a timely basis or on acceptable financial or commercial terms. We may suffer significant delays or cost overruns as a result of a variety of factors, such as shortages of workers or materials, transportation constraints, adverse weather, unforeseen difficulties or labor issues, any of which could prevent us from commencing operations as expected at our facilities. Any new facility that we may complete may not operate as planned. Our results of operations and financial condition will be significantly affected by the market price for biodiesel and the co-products from biodiesel production.Price and supply are subject to and determined by market forces over which we have no control. Presently there are more than 165 companies that have invested millions of dollars into the development of biodiesal manufacturing plants and are actively marketing biodiesal. Based on existing dedicated processing capacity and long term construction agreements 1.85 billion gallons of biodiesal capacity currently exists.Eighty companies have reported that their plants are currently under construction and scheduled to be completed within the next 18 months.In addition, investors should understand that we face a competitive challenge from larger biodiesel plants and from biodiesel plants owned and operated by the companies that supply our inputs.Cargill, Inc., a large supplier of soybean oil, is constructing a 37.5 million gallon biodiesel plant in Iowa Falls.Another large corporation and supplier of soybean oil, Archer Daniels Midland Co., plans to construct a 50 million gallon biodiesel plant in North Dakota.These plants will be capable of producing significantly greater quantities of biodiesel than the amount we will produce.Furthermore, these plants may not face the same competition we do for feedstock as the companies that own them are suppliers of the feedstock.In light of such competition, there is no assurance that we will be able to compete effectively in the industry.We may generate less income as a result, which would decrease the value of your shares. Although the price of diesel fuel has increased over the last several years and continues to rise, diesel fuel prices per gallon remain at levels below or equal to the price of biodiesel.In addition, other more cost-efficient domestic alternative fuels may be developed and displace biodiesel as an environmentally-friendly alternative.If diesel prices do not continue to increase or a new fuel is developed to compete with biodiesel, it may be difficult to market our biodiesel, which could result in the loss of some or all of your investment. The success of our operations and business growth and expansion strategy depends upon our ability to raise additional equity and debt financing and our ability to generate sufficient cash flow from operations. We expect to continue to devote capital resources to fund our business plan. In order to support the initiatives envisioned in our business plan, we intend to raise additional funds through the sale of equity, debt or a combination of the two. Our operating performance and ability to raise additional financing depends on many factors beyond our control, including the prevailing economic conditions, state of the capital markets, the market price of our common stock and other risks and uncertainties including the prices of various commodities, particularly the prices of ethanol, soybean, corn, natural gas and petroleum diesel gasoline, our dependence on key suppliers and adverse changes in governmental incentives and governmental regulation. We might not have access to the funding required for the expansion of our business or such funding might not be available to us on acceptable terms. We might finance the expansion of our business with additional indebtedness or by issuing additional equity securities. The amount of any additional indebtedness could be substantial. We could face financial risks associated with incurring additional indebtedness, such as reducing our liquidity and access to financial markets and increasing the amount of cash flow required to service our debt, or associated with issuing additional stock, such as dilution of ownership and earnings. An increase in our debt would decrease the amount of funds available for our growth strategy, thereby making it more challenging to implement our strategy in a timely manner, or at all. If future cash flows and capital resources are insufficient to meet our debt obligations and commitments, we may be forced to reduce or delay activities and capital expenditures, obtain additional equity capital or debt financing. In the event that we are unable to do so, we may be left without sufficient liquidity and we may not be able to continue operations. We have spent, and expect to continue to spend, substantial amounts in connection with implementing our business strategy. Earth acquired a liquid natural gas (“LNG”) production company in November 2006. This company is the largest producer and wholesaler of vehicle-quality liquid natural gas in the United States and is one of only five production facilities in the country that produces clean liquid natural gas. This company offers turnkey fuel solutions, and leases storage, fuel dispensing equipment and fuel loading facilities. The LNG markets include transportation alternative fuel for transit systems, seaports, local delivery fleets and locomotive switch engines. This gas also has industrial and agricultural applications. Earth currently produces 86,000 gallons per day, and expects to expand its production capacity to 58.5 million gallons per year through the construction of an additional plant, and expand market area concentrations. Management is focusing on expanding and improving its biodiesel production and distribution operations. Through acquisition, organic growth and funding via collateralized loans and private placement offerings, Earth plans to continue to increase the profitability of its operations necessary to support operations. On February28, 2007 and March1, 2007 our LNG subsidiary obtained several credit facilities totaling $15million and $5million, respectively. The loan is secured by the LNG plant facility in Topock, Arizona. The $5million revolving credit facility is advanced at the rate of 85% of accounts receivable. On March23, 2010, Earth obtained a $9million term loan facility. The principal amount is due in 3years. The loan is secured by the Durant plant facility in Durant, Oklahoma. On November 14, 2007, Earth Biofuels, Inc. (the “Company”) negotiated and executed a settlement agreement (the “Agreement”) with the group of creditors who had petitioned for an involuntary bankruptcy against the company on July 11 of this year.The Agreement requires the creditors to dismiss their petition of bankruptcy. Under the terms of the Agreement, the Company will grant certain security interests to the creditors and will execute a restructuring plan within 120 days. 21 Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States, requires management to make estimates and assumptions that affect the amounts reported in the accompanying financial statements and related footnotes. Management bases its estimates and assumptions on historical experience, observance of industry trends and various other sources of information and factors. Estimates are based on information available as of the date of the financial statements and, accordingly, actual results could differ from these estimates, sometimes materially. Critical accounting policies are defined as those that are reflective of significant judgments and uncertainties, and potentially could result in materially different results under different assumptions and conditions. The most critical accounting policies and estimates are described below. Revenue Recognition— The geographic location of our customer base is primarily in the Texas and California markets, although management intends to expand operations throughout the Southeastern and Southwestern United States. Sales are recorded at net realizable value, net of allowances for returns, upon shipment of products to customers. We record revenue from federal incentive programs related to the production of biodiesel when we have produced, sold, blended the biodiesel, and completed all the requirements of the applicable incentive program. These are accounted for on a gross basis. Business Combinations— Business combinations are accounted for using the purchase method. Under the purchase method, we report the acquired entities’ assets and liabilities at fair market value as of the date of purchase. Any excess of the fair market value of the consideration given over the fair market value of the net assets acquired is reported as goodwill. If the fair market value of the consideration given is less than the fair market value of the net assets acquired, the resulting excess of fair value of acquired net assets over the cost of the acquired entity is allocated, on a pro rata basis, against certain assets acquired in the business combination. If any excess over cost remains after reducing certain assets to zero, the remaining excess is recognized as an extraordinary gain. Accounting for Stock Based Compensation— We use the principles defined in SFAS123, “Accounting for Stock-Based Compensation,’ to account for stock options, awards and warrants. Under this pronouncement, we determine the fair value of awards, options and warrants using the Black-Scholes Option Price Calculation model, and recognize the fair market value of the options, awards and warrants when granted or vested. Accounting for Derivatives— Statement of Financial Accounting Standards (“SFAS”) No.133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS133”), as amended, requires all derivatives to be recorded on the balance sheet at fair value. These derivatives, including embedded derivatives in our structured borrowings, are separately valued and accounted for on our balance sheet. Fair values for exchange-traded securities and derivatives are based on quoted market prices. Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. In September 2000, the Emerging Issues Task Force (“EITF”) issued EITF Issue 00-19, “Accounting for Derivative Financial Instruments Indexed to and Potentially Settled in, a Company’s Own Stock,” (“EITF 00-19”) which requires freestanding contracts that are settled in a company’s own stock, including common stock warrants, to be designated as an equity instrument, asset or a liability. Under the provisions of EITF 00-19, a contract designated as an asset or a liability must be carried at fair value on a company’s balance sheet, with any changes in fair value recorded in earnings. A contract designated as an equity instrument must be included within equity, and no fair value adjustments are required. In accordance with SFAS133 and EITF 00-19, we determined that several of the outstanding warrants to purchase our common stock and the embedded conversion feature and certain other features of several of our financial instruments should be separately accounted for as assets or liabilities. Our financial statements reflect the fair value of these warrants and the conversion and other embedded derivatives features on our balance sheet and the unrealized changes in the values of these derivatives in our consolidated statements of operations as “Gain (loss) on derivative liability.” As the notes which included derivatives were paid or converted during the quarter, there is no derivative liability at year end 2006. Net Loss Per Share Data— Basic and diluted net loss per common share are presented in conformity with the SFASNo.128, “Earnings Per Share”. Diluted net loss per share is the same as basic net loss per share as the inclusion of outstanding warrants until their exercise would be anti-dilutive. Reclassifications— Certain previously reported amounts have been reclassified to conform to the current presentation. Use of Estimates— The preparation of financial statements in conformity with generally accepted accounting principles requires management to make certain estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Impairment of Long-Lived Assets— In accordance with Statement of Financial Accounting Standards No.144 “Accounting for the Impairment or Disposal of Long-Lived Assets”, Earth reviews the carrying value of its long-lived assets annually or whenever events or changes in circumstances indicate that the historical cost-carrying value of an asset may no longer be appropriate. Earth assesses recoverability of the carrying value of the asset by estimating the future net cash flows expected to result from the asset, including eventual disposition. If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value. Recent Accounting Pronouncements On February16, 2006 the FASB issued SFAS155, “Accounting for Certain Hybrid Instruments,” which amends SFAS133, “Accounting for Derivative Instruments and Hedging Activities,” and SFAS140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis. SFAS155 also clarifies and amends certain other provisions of SFAS133 and SFAS140. This statement is effective for all financial instruments acquired or issued in fiscal years beginning after September15, 2006. Earth does not expect its adoption of this new standard to have a material impact on its financial position, results of operations or cash flows. 22 NOTE2— NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued SFASNo.157, “Fair Value Measurements” (“SFAS157”). SFAS157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS157 does not impose fair value measurements on items not already accounted for at fair value; rather it applies, with certain exceptions, to other accounting pronouncements that either require or permit fair value measurements. SFAS157 is effective for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. The Company is currently evaluating the impact of adopting SFAS157 on its consolidated financial position and results of operations. In December 2006, The FASB issued No. EITF 00-19-2 “Accounting for Registration Payment Arrangements”.This FASB Staff Position (FSP) addresses an issuer’s accounting for registration payment arrangements. This FSP specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured inaccordance with FASB Statement No. 5, Accounting for Contingencies. EITF 00-19-2 is effective for fiscal years beginning after December15, 2006 and interim periods within those fiscal years. The Company adopted EITF 00-19-2 for the year ended December 31, 2006.Registration payment arrangements were classified as accrued interest and interest expense in the December 31, 2006 10KSBA filing. Off-Balance Sheet Arrangements At September 30, 2007 Earth had no obligations that would qualify to be disclosed as off-balance sheet arrangements. Contractual obligations Current Debt Obligations— On July24, 2006, Earth entered into a securities purchase agreement pursuant to which Earth issued $52.5million aggregate senior convertible notes that are due in 2011 to eight institutional investors. The notes initially carry an 8% coupon, payable quarterly, and are convertible into shares of common stock at $2.90per share (without any buyback options required by the Earth). In 2007, the coupon may decline to 6% upon Earth achieving certain financial milestones. The notes will begin to amortize in equal, quarterly payments beginning in 2007. In connection with the issuance of the notes, Earth also issued five-year warrants to purchase 9,051,725shares of common stock to the investors and five-year warrants to purchase 1,357,759shares of common stock to Earth’s placement agent, at $2.90per share. Earth used the net proceeds from this offering to repay in full the remaining unpaid principal and accrued and unpaid interest on our $20.0million aggregate principal amount of senior convertible promissory notes issued in May, June and July 2006, and expects to use the remaining proceeds from the offering for its program of building and acquiring interests in biodiesel and ethanol production facilities, and for other general corporate purposes. On August11, 2006, Earth entered into a securities purchase agreement pursuant to which Earth issued $1.1million aggregate senior convertible notes that are due in 2011 to two institutional investors. The notes initially carry an 8% coupon, payable quarterly, and are convertible into shares of common stock at $2.90per share. In 2007, the coupon may decline to 6% upon Earth achieving certain financial milestones. The notes will begin to amortize in equal, quarterly payments beginning in March, 2007. In connection with the issuance of the notes, Earth also issued five-year warrants to purchase 232,759shares of common stock to the investors at $2.90per share. Earth has several demand notes totaling $200,000 as of March31, 2007. The notes are un-collateralized, with interest at 8%, all of which is due upon demand. On January19, 2007 Earth obtained proceeds totaling $750,000 from three separate individuals and companies. In connection with this debt Earth issued warrants for common stock totaling 375,000shares, exercisable at $.01per share for 10years. The notes were repaid in March 2007. At the date of original issuance the warrants had a relative fair value of $750,000. Amortization on the debt discount totaled $750,000 for the six months ended June 30, 2007. The LNG subsidiary obtained a new revolving credit as of March31, 2007, and used the proceeds to repay a former line of credit. Earth obtained a $5million revolving credit facility which is advanced at the rate of 85% of accounts receivable. Interest of prime plus 2% is payable monthly On February28, 2007, our LNG subsidiary obtained several credit facilities totaling $15million. The $15million term loan is due and payable in 3years, with interest accruing at libor plus 1,000basis points and payable monthly in advance. The loan is secured by the LNG plant facility in Topock, Arizona. On March23, 2007, Earth obtained a $9million term loan facility. The principal amount is due in 3years with interest payable at LIBOR plus 1,000 basis points. The loan is secured by the Durant plant facility in Durant,
